Citation Nr: 9930845	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

Whether an overpayment of VA compensation benefits was 
properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 through 
August 1969, when he was permanently retired on account of 
physical disability.

This appeal was before the Board of Veterans' Appeals (Board) 
previously in February 1995 when it was remanded for 
additional evidentiary development.  The appeal has now been 
returned to the Board for further review.


FINDINGS OF FACT

1.  The RO has conducted an audit of the amount of money paid 
to the veteran as compared to the amount of money due to the 
veteran between January 1983 and August 1992.

2.  The veteran did not notify the RO of his divorce in 
December 1982.

3.  Subsequent to his divorce, the veteran knew or should 
have known that he was receiving an increased amount of 
compensation benefits on account of having previously 
declared and having been paid for a spousal dependent.


CONCLUSION OF LAW

The veteran's debt to the VA, created by the overpayment of 
VA compensation benefits, was properly created.  38 U.S.C.A. 
§§ 5107, 5112(b)(2) (West 1991);  38 C.F.R. §§ 3.500, 3.501 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The events leading to the creation of the debt at issue are 
not in substantial dispute.  The veteran married his first 
wife, hereinafter referred to as E., in July 1960.  Together 
they had four children, born in February 1961, May 1962, 
March 1965, and October 1973.  

Shortly after the veteran's discharge from service, he 
applied for VA compensation benefits based upon service-
connected disability.  His application was granted and a 
50 percent disability rating was assigned.  The disability 
rating was reduced to 30 percent effective in August 1974.  
The veteran has thus been entitled to receive VA compensation 
at a 30 percent rate ever since.  Under governing regulation, 
the rate of VA compensation to which he is entitled varies 
according to the number of dependents he has.  He has also 
been in receipt of retirement pay since his discharge from 
service.  He has filed the appropriate paperwork to elect to 
receive VA compensation in lieu of retired pay.  See 
38 U.S.C.A. § 5305; 38 C.F.R. § 3.750.  Thus, his service 
retirement pay is offset by the amount of his VA 
compensation.  

In December 1982, the veteran and E. were divorced.  The 
veteran failed to notify the VA of the divorce however, so 
the VA continued to pay compensation benefits at a rate which 
included additional benefits for a dependent spouse.  In 
August 1987, the veteran married a woman who will be 
hereinafter referred to as C.  C had one daughter, born in 
August 1982, and together the veteran and C had another 
child, born in June 1988.  He did not correspond with the VA 
in any way-either to provide the VA with notice of his 
remarriage or to claim additional compensation for either his 
new stepdaughter or the child born of his marriage to C.  

In July 1991, the RO mailed the veteran a routine form for 
the purpose of updating and verifying the VA's records 
reflecting the Social Security numbers of the veteran and his 
dependents.  On this form, the veteran recorded C's social 
security number, and those of three additional dependents, 
representing his child born in 1973, his stepdaughter, and 
his child born in June 1988.  This form thus constituted the 
first notice to the VA of the veteran's second marriage.  

The VA declared an overpayment of VA compensation benefits 
based upon the veteran's failure to report his divorce from 
E., and began steps to collect the debt.  Since the 
overpayment was declared, the veteran has fully cooperated 
with the RO's requests for additional documentation, and has 
presented sworn testimony at a hearing held at the RO.  

In a February 1993 decision, the RO hearing officer clearly 
set forth the effective dates of each addition and reduction 
in the number of dependents for which the veteran was 
entitled to receive compensation.

The veteran does not dispute the creation of the overpayment, 
or the fact that he was paid more money than he was entitled 
during the period subsequent to his divorce and before his 
remarriage.  During the hearing on appeal and in written 
submissions, he has acknowledged that his failure to notify 
the VA of his 1982 divorce was the cause of the overpayment.  
He disputed the amount of the overpayment declared against 
him and requested waiver of the overpayment on the basis that 
for him to repay the debt would result in financial hardship.  

Inherent in the question of whether to waive recovery of an 
overpayment of benefits is the matter of whether the 
overpayment was properly created.  In a 1991 decision, the 
United States Court of Veterans Appeals (Court) held that the 
VA was required to make a determination on the claimant's 
challenge of the validity of the indebtedness before the 
issue of waiver of that indebtedness can be resolved.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Intrinsic to 
the issue of the debt's creation is an accurate calculation 
of the amount of the debt at issue.  Although the decision in 
Schaper pertained to an overpayment made under VA's loan 
guaranty program, the holding is applicable to the instant 
matter as well.

To clarify the amount of the debt, the Board remanded the 
appeal to the RO in February 1995.  The RO was asked to 
obtain further information from the Department of Defense 
regarding the amount of retired pay the veteran received 
during the time period at issue, including the amount of lump 
sum payments made as a result of adjustments to the amount of 
the veteran's VA compensation.  This the RO has done, 
obtaining a statement from the Defense Finance Accounting 
Service showing that the veteran was paid a lump sum of 
$1,756.00 in August 1992 because too much money had been 
deducted from his Air Force retirement pay due to a VA 
waiver.

In the Remand, the Board also requested that the RO conduct a 
paid and due audit of the veteran's benefit payment account, 
calculating the veteran's VA compensation entitlement from 
January 1, 1983, through August 31, 1992.  The RO was then to 
make any needed adjustments to the amount of the overpayment.  
A review of the veteran's claims file shows that the RO 
prepared a paid and due audit in April 1999.  According to 
the audit, during the time period at issue, the veteran was 
paid a total of $28,063.00 in VA benefits, while he was 
actually due only $25,562.00.  The difference of $2,501.00 
represents the amount of compensation he was paid for a 
dependent spouse during the time when he was actually not 
married, subject to other variables including legislative 
cost-of-living increases and changes in the status of his 
dependent children during the same time period.

In April 1999, the RO provided a copy of the paid and due 
audit to the veteran along with a Supplemental Statement of 
the Case explaining why the creation of the overpayment debt 
was correct and proper.  The veteran has not expressed 
disagreement with the RO's calculation or explanation and has 
not otherwise communicated with the RO at all since the 
Supplemental Statement of the Case was issued.  

Correspondence from the RO dated prior to the veteran's 
divorce in August 1982 shows that the veteran was informed 
that the amount of his VA compensation was related to the 
number of dependents, including his spouse, in his household.  
Additionally, it is clear from a review of the file that the 
RO conducted periodic reviews of the veteran's benefits and 
at those time often requested that the veteran complete and 
submit a Declaration of Marital and Dependency Status form on 
which the veteran was required to certify that all 
information provided with regard to his VA benefits was true 
and correct.  Therefore, from this, the Board concludes that 
it is reasonable the veteran knew or should have known that 
he had an obligation to report any changes in his marital 
status and that he knew or should have known that a change in 
his marital status would have a direct impact upon the amount 
of his monthly VA benefit payment.  

With the exercise of reasonable care, the veteran should have 
known that his benefits had not been reduced to reflect the 
change in his dependency status at the time when he was 
divorced from his first wife.  The fact that he continued to 
accept the full payments, when he knew or should have known 
that additional benefits for a spouse were included and that 
he was not entitled to receive these additional benefits, 
relieves the VA of fault in the erroneous payments.

The effective date of a reduction in compensation benefits 
based on divorce is the first day of the month following the 
month of divorce.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.501(d)(2).  The veteran has acknowledged that he failed 
to notify the VA of his 1982 divorce until 1991, when he 
submitted the form providing the Social Security numbers of 
his dependents.  Therefore, during the period of time between 
his divorce in August 1982 and the RO's receipt of notice of 
the divorce, the RO continued to deposit VA compensation, 
which included additional monies for a dependent spouse, in 
the veteran's bank account and the veteran accepted these 
payments despite the fact that he did not have a dependent 
spouse between September 1982 and August 1987.  The Board 
notes, as well, that in implementing the increase in the 
veteran's monthly payment based upon notice of the veteran's 
second marriage, the RO has provided that the additional 
payment for a dependent spouse was made effective as of the 
date of the veteran's second marriage, rather than the date 
on which the RO was notified, thereby reducing the amount of 
the overall debt which the veteran must repay.  

Therefore, for the foregoing reasons, the Board concludes 
that the overpayment debt charged against the veteran was 
properly created.  



ORDER

Indebtedness in the amount of $2,501, resulting from an 
overpayment of VA compensation benefits, was properly 
created. The appeal as to this issue is denied.


REMAND

As the veteran has filed a timely request for waiver of 
recovery of the indebtedness which the Board has declared was 
properly created, he is now entitled to a review of this 
claim, which was filed in September 1992, more than seven 
years ago.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963. 

In essence, "equity and good conscience" means fairness to 
both the debtor and to the government and involves a variety 
of elements.  Specific elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3)  Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  
6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

The list of elements contained in the regulation is not, 
however, all inclusive.
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In a review of the question of whether recovery of the 
indebtedness from the veteran would be against equity and 
good conscience, all six elements must be considered and 
explanations as to the conclusions reached with regard to 
each element must be provided.  "A bare conclusory 
statement, without both supporting analysis and explanation, 
is neither helpful to the veteran, nor 'clear enough to 
permit effective judicial review,' nor in compliance with the 
statutory requirements."  Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

Therefore, the RO's Committee on Waivers and Compromises 
should adjudicate the veteran's request for waiver of 
recovery of the veteran's debt to include an initial 
determination as to whether there was fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the debt.  If none is found, then the request 
for waiver should be considered under the standard of equity 
and good conscience, as outlined above.

It would appear that with regard to the element of undue 
hardship, which involves an analysis of the veteran's current 
financial picture, additional development is required for the 
RO to reach a fully-informed decision on the veteran's 
request for a waiver.  The most recent financial status 
information contained in the claims file is dated in 1993, 
more than six years ago.  As any number of events may have 
occurred in the intervening time frame which could 
potentially affect the analysis regarding any financial 
hardship incurred by the repayment of the debt at issue, the 
Board is of the opinion that a remand is also required to 
clarify the veteran's current financial picture.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
complete and return a current financial 
status report (VA Form 4-5655) reflecting 
the current income from all sources for 
himself and his wife, family expenses and 
assets.  That report should then be 
included in the claims file.  

2.  After the development requested above 
has been completed, the Committee on 
Waivers and Compromises should review the 
record, making a determination as to 
whether there was fraud, 
misrepresentation or bad faith on the 
part of the veteran in the creation of 
the debt.  If none is found, then the 
Committee should conduct an analysis of 
all the elements of the standard of 
equity and good conscience discussed 
above and provide a full explanation for 
the record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

